DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-5) in the reply filed on 12/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/20 and 12/9/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 6/4/2020.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al., US 20030121142.
As to Claim 1:
	Kikuchi discloses a battery pack (see “… secondary battery cell 1….” [0071], Fig. 10), comprising:
a battery cell from which an electrode tab extends (see “… pole/terminal of positive electrode 3…” [0071], Fig. 10); and
a protection circuit module which is electrically connected to the battery cell (see “… a printed wiring board 100…”, [0109], Fig. 10), and which has a circuit board and a tab plate (see “… a land 105… a land 107… metal plate 11… metal plate 13…” [0111], Fig. 10) formed on one surface of the circuit board and electrically connected to the electrode tab (Fig. 10),

    PNG
    media_image1.png
    577
    722
    media_image1.png
    Greyscale

wherein the tab plate has a through hole for heating the electrode tab (see “… through holes 141 and 143 are formed by drilling.. in a land 105… a land 107…” [0118], Fig. 14-15).
As to Claim 2:
	Kikuchi discloses the protection circuit module further comprises a welding hole penetrating the circuit board and formed on the tab plate (see “… a land 105… a land 107…”, [0118], Fig. 14-15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as applied to claim 1 above, and further in view of Takasu, US 20170229686.
As to Claim 3:

	Regarding laser welding, it is knotted that whether Kikuchi uses laser welding, arc welding, or gas welding, Kikuchi already discloses a welding structure.  Since what is given patentably consideration for a product comprising a method limitation is the product itself and not the manner in which the product was made, the patentability of a product is independent of how it was made.  As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. 
	However, Kikuchi does not disclose a welding bead.
	In the same field of endeavor, Takasu also discloses a battery having electrode tab connected to an electrode plate structure similar to that of Kikuchi ([0048], Fig. 2).  Takasu further teaches that weld beads are filler used to weld the components of the electrode tab and electrode plate together using laser beams ([0031, 0033], Fig. 5-6, 8]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate welding beads to the welding of Kikuchi as weld beads are just filler that are used as part of the wedding process as taught by Takasu.
As to Claim 4:
	Kikuchi does not disclose welding beads.

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate weld beads in the circumferential formation as taught by Takasu as to weld the electrode tab and the plate together while at the same time separated each weld beads by 90 degrees.
As to Claim 5:
	Kikuchi discloses a battery pack (see “… secondary battery cell 1….” [0071], Fig. 10), comprising:
a battery cell from which an electrode tab extends (see “… pole/terminal of positive electrode 3…” [0071], Fig. 10); and
a protection circuit module which is electrically connected to the battery cell (see “… a printed wiring board 100…”, [0109], Fig. 10), and which has a circuit board and a tab plate (see “… a land 105… a land 107… metal plate 11… metal plate 13…” [0111], Fig. 10) formed on one surface of the circuit board and electrically connected to the electrode tab (Fig. 10),

    PNG
    media_image1.png
    577
    722
    media_image1.png
    Greyscale

wherein welding the tab plate is formed at the center of the tab plate  tab plate has a through hole for heating the electrode tab (see “… through holes 141 and 143 are formed by drilling.. in a land 105… a land 107…” [0118], Fig. 14-15).
While Kikuchi does not disclose a weld bead, Takasu does teach that weld beads are filler used to weld the components of the electrode tab and electrode plate together using laser beams ([0031, 0033], Fig. 5-6, 8]).
Regarding the use of a dummy bead (a preheating technique), it is noted that Takasu also discloses a continuous weld or multiple point welding, and thus, having weld bead beyond four is obvious to a person skilled in the art.  Furthermore regarding the welding technique, Kikuchi shows people skilled in the art are aware of more heat is needed as to weld two metals with different melting point [0137, 0158].  Thus, a person skilled in the art viewing these two references would readily envision that unused/dummy/preheating bead/point can be used as to pre-heat the two dissimilar metals as to further aid them to weld together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723